Citation Nr: 0841944	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  07-37 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
dermatitis.

2.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
lumbar spine condition.

3.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
cervical spine condition.

4.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for pes 
planus.

5.  Entitlement to service connection for dermatitis.

6.  Entitlement to service connection for a lumbar spine 
condition.

7.  Entitlement to service connection for a cervical spine 
condition.

8.  Entitlement to service connection for hearing loss.

9.  Entitlement to service connection for tinnitus.

10.  Entitlement to service connection for tinea pedis.

11.  Entitlement to service connection for residuals of a 
cold injury affecting the upper and lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1961 to 
February 1964.  This case comes to the Board of Veteran's 
Appeals (Board) from a September 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran testified before the undersigned Veterans Law 
Judge in a June 2008 Travel Board hearing.  A transcript of 
the testimony given at that hearing has been made a part of 
the claims file.

The issue of whether new and material evidence has been 
presented to reopen a  claim for service connection for pes 
planus and entitlement to service connection for residuals of 
a cold injury affecting the upper and lower extremities are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for dermatitis was most recently denied in a January 1984 
rating decision.  The veteran did not fully appeal this 
unfavorable decision and it became final.

2.  Evidence associated with the claims file since the 
January 1984 rating decision regarding dermatitis is both new 
and material evidence as it indicates dermatitis could be 
related to service.  The new evidence raises a reasonable 
possibility of substantiating the claim.

3.  The veteran's claim for entitlement to service connection 
for a back condition was most recently denied in a September 
1985 Board decision.  The veteran did not fully appeal this 
unfavorable decision and it became final.

4.  Evidence associated with the claims file since the 
September 1985 Board decision regarding a lumbar spine 
disorder and a cervical spine disorder is both new and 
material evidence.  The new evidence raises a reasonable 
possibility of substantiating the claim.

5.  The evidence of record does not support the conclusion 
that the veteran has a current diagnosis of dermatitis that 
is related to service.

6.  The evidence of record does not support the conclusion 
that the veteran has a current diagnosis of a lumbar spine 
condition that is related to service.

7.  The evidence of record does not support the conclusion 
that the veteran has a current diagnosis of a cervical spine 
condition that is related to service.

8.  The evidence of record does not support the conclusion 
that the veteran has a current diagnosis of hearing loss that 
is related to service.

9.  The evidence of record does not support the conclusion 
that the veteran has a current diagnosis of tinnitus that is 
related to service.

10.  The evidence of record does not support the conclusion 
that the veteran has a current diagnosis of tinea pedis that 
is related to service.


CONCLUSIONS OF LAW

1.  The January 1984 rating decision, which denied service 
connection for dermatitis is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence having been presented for the 
claim for service connection for dermatitis, the claim for 
service connection for dermatitis is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  The September 1985 Board decision which denied service 
connection for a back condition is final. 38 U.S.C.A. § 
7104(b) (West 2002); 38 C.F.R. § 20.1100 (2008).

4.  The evidence submitted since the Board's September 1985 
decision denying service connection for a back condition is 
both new and material and the claims for lumbar and cervical 
spine conditions are reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2008).

5.  Dermatitis was not incurred in or aggravated by active 
duty service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303 (2008).

6.  A lumbar spine condition was not incurred in or 
aggravated by active duty service nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

7.  A cervical spine condition was not incurred in or 
aggravated by active duty service nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

8.  Bilateral hearing loss was not incurred in or aggravated 
by active duty service, nor may sensorineural hearing loss be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2008).

10.  Tinnitus was not incurred in or aggravated by active 
duty service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303 (2008).

11.  Tinea pedis was not incurred in or aggravated by active 
duty service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303  (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

As for the claims reopened herein, the notice letter provided 
to the veteran in April 2006 included the criteria for 
reopening a previously denied claim, the criteria for 
establishing service connection, and information concerning 
why the claim was previously denied.  Consequently, the Board 
finds that adequate notice has been provided, as he was 
informed about what evidence was necessary to substantiate 
the elements required to establish service connection that 
were found insufficient in the previous denial.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in April 2006 that fully addressed 
all four notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in April 2006 the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA treatment records, service medical 
records, and private medical records submitted by the 
veteran.  He also was provided an opportunity to set forth 
his contentions during the hearing before the undersigned 
Veterans Law Judge.  In addition, he was afforded a VA 
medical examination regarding his claims for hearing loss, 
tinnitus, back condition, and skin condition.  While no 
examination was specifically undertaken regarding the claim 
for tinea pedis, none was necessary as the veteran submitted 
no evidence of a link between this condition and service.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Claims to Reopen

While an unappealed rating decision is final (See 38 U.S.C.A. 
§ 7105) and an unappealed Board decision is final 
(38 U.S.C.A. § 7104(b)), applicable law provides that a claim 
which is the subject of a prior final decision may 
nevertheless be reopened upon presentation of new and 
material evidence.  38 U.S.C.A. § 5108; Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Evidence received subsequent to a final rating decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

The veteran's claim for service connection for dermatitis was 
denied in a January 1984 rating decision.  At that time, the 
veteran's condition was denied service connection because he 
had submitted no evidence of having a current diagnosis of 
any skin disorder.  This decision became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

Since that decision became final, the veteran has undergone a 
VA examination in November 2007 at which time he was 
diagnosed with the skin condition of rosacea.  Despite the 
fact that this is a different diagnosis than dermatitis, the 
claimed condition in both instances, it is enough to reopen 
the veteran's claim as it is both new and material and raises 
a reasonable possibility of substantiating the veteran's 
claim.  Specifically, it is new as it was not in evidence at 
the time of the last final disallowance of the claim.  It is 
material as it goes to the reason for the last final 
disallowance, the lack of a current diagnosis of any skin 
condition.  As such, the veteran's claim for service 
connection for dermatitis is reopened.

In September 1985, the Board denied the veteran's claim for a 
back condition.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. 
§ 20.1100 (2008).  The veteran's claim for a back condition 
was previously denied because while he was treated for a 
cervical spine condition in service, none has been shown 
after service and his lumbar spine has not shown any 
diagnosis of a current condition or anything in service.

Since that final Board decision, the veteran has undergone VA 
examinations in which he was diagnosed with both cervical and 
lumbar spine conditions.  This evidence is new as it was not 
of record at the time of the previous denial and raises a 
reasonable possibility of substantiating the claim.  It is 
also material to the veteran's claims as it indicates current 
diagnosed cervical and lumbar spine conditions and the lack 
of such conditions was in part the reason for the previous 
denial.  As such, the veteran's claims for service connection 
for cervical and lumbar spine conditions are reopened.

Claims for Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1131.  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  However, continuity of symptoms is required where 
a condition in service is noted but is not, in fact, chronic 
or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

Moreover, with certain enumerated disorders such as 
sensorineural hearing loss and arthritis, service incurrence 
may be presumed if the disease is manifested to a degree of 
10 percent or more within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Overall, the Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Dermatitis

The veteran claims that he has contact dermatitis mostly 
affecting the face that is related to service.  In service, 
the veteran was noted to have been treated for dermatitis 
seborrheica shoulders, neck, and face, a rash on his back and 
arms and dermatitis venenata as due to contact with poison 
ivy.  However, at separation, no physical defects were noted.  
As such, the dermatitis treated in service is considered to 
have been acute and transitory in service.

The veteran underwent a VA examination in November 2007.  At 
that time, he was diagnosed as having rosacea.  The examiner 
indicated that the current diagnosis of rosacea is not 
related to service in any way.  The examiner indicated that 
the conditions for which he sought treatment in service 
appear to have no current residuals.  No other medical 
opinion or diagnosis of a skin condition affecting the face 
is of record.

As no continued showing of the symptoms seen in service is 
documented in the post-service treatment records, continuity 
of symptomatology of that diagnosed in service is not 
established and the veteran's current condition is not 
considered to have been chronic since service.  In addition, 
as no positive nexus between the current diagnosed condition 
and service has been submitted, service connection on a 
direct basis cannot be established.  As such, the veteran's 
claim for dermatitis must therefore be denied.

Lumbar and Cervical Spine Conditions

The veteran claims that he has both lumbar and cervical spine 
conditions that are related to service.  It is noted that in 
addition to the above-cited regulations regarding direct 
service connection, with certain enumerated disorders such as 
arthritis, service incurrence may be presumed if the disease 
is manifested to a degree of 10 percent or more within one 
year after the date of separation from service.  38 C.F.R. 
§§ 3.307, 3.309.

The veteran's service medical records indicate no treatment 
regarding any back conditions despite two complaints of a 
stiff neck in service which had no associated pathology and 
were not diagnosed conditions.

After separation, a private medical record indicates that 
increased body weight "has caused him to seek surgery 
because of increased back pain."  The veteran underwent a VA 
examination in November 2007 at which he was diagnosed as 
having degenerative changes of the lumbar and cervical spine.  
However, the examiner indicated that neither of those 
conditions was related to service.  The rationale given 
stated that a "review of records fails to demonstrate any 
residuals from veteran's MVA while in service.  Other than 
that one single incident, there is no history of a 
significant neck/lumbar injury while in the service nor a 
history of chronic cervical/lumbar spine complaints/treatment 
immediately post-discharge from active service.  Thus, I find 
no compelling medical evidence to relate veteran's 
cervical/lumbar degenerative disease to the injury event 
sustained while in service over 30 years ago."

Without a nexus opinion relating the veteran's current 
diagnosed conditions affecting his lumbar and cervical spine 
or medical evidence showing continuity of symptomatology 
since service, service connection cannot be established for 
either condition regarding the back and spine and the 
veteran's claims must be denied.

Hearing Loss and Tinnitus

To establish service connection for hearing loss disability, 
the veteran is not obliged to show that his hearing loss was 
present during active military service.  However, if there is 
insufficient evidence to establish that a claimed chronic 
disability was present during service, the evidence must 
establish a nexus between his current disability and his in-
service exposure to loud noise.  See Godfrey v. Derwinski, 2 
Vet. App. 352 (1992).

Hearing loss disability is defined by regulation.  For the 
purpose of applying laws administered by the VA, impaired 
hearing will be considered a disability when 

*	the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or 
greater; or 
*	when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  

38 C.F.R. § 3.385.

The veteran's service records indicate no complaints or 
treatment regarding hearing loss.  His service records 
indicate that he served as a air defense missile crewman and 
that he earned both marksman and sharpshooter badges.  Based 
on his service, he can be presumed to have had noise exposure 
in service.

The veteran's hearing was examined at a September 2006 VA 
examination.  At that time, audiological testing indicated 
hearing loss sufficient to meet the criteria outlined in 
38 C.F.R. § 3.385.  He was also diagnosed as having tinnitus 
which the veteran reported having had for 30 to 40 years.  
However, the examiner concluded after reviewing the claims 
file, conducting audiological testing, and obtaining a 
history of noise exposure from the veteran which included 
post-separation noise exposure while working in construction, 
that he could not determine whether the veteran's hearing 
loss and tinnitus were related to noise exposure incurred in 
service without resorting to mere speculation.

The veteran has not submitted any evidence linking the 
claimed hearing loss and/or tinnitus to his service.  Without 
a medical opinion indicating a relation between the veteran's 
current tinnitus and hearing loss and noise exposure in 
service, service connection cannot be established for either 
condition.

Tinea Pedis

The veteran's service medical records show no indications of 
complaints or treatment regarding tinea pedis.  Neither do 
the veteran's post-separation medical records indicate 
complaints or treatment of such a condition.  Nowhere in the 
medical evidence is tinea pedis diagnosed.  Without a 
diagnosed disability, the claim for service connection must 
be denied.  See 38 U.S.C.A. §§ 1110; Rabideau v. Derwinski, 2 
Vet. App. 141 (1992) (Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability).  "In 
the absence of proof of a present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

With regards to all of the claims for service connection, in 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, he is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the veteran's statements.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (holding that interest in the outcome 
of a proceeding may affect the credibility of testimony). 

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.


ORDER

New and material evidence having been presented, the claim 
for entitlement to service connection for dermatitis is 
reopened.

New and material evidence having been presented, the claim 
for entitlement to service connection for a lumbar spine 
condition is reopened.

New and material evidence having been presented, the claim 
for entitlement to service connection for a cervical spine 
condition is reopened.

Service connection for dermatitis is denied.

Service connection for a lumbar spine condition is denied.

Service connection for a cervical spine condition is denied.

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for tinea pedis is denied.


REMAND

The veteran has claimed entitlement to service connection for 
residuals of a cold injury affecting the upper and lower 
extremities.  He has submitted a new private medical record 
without a waiver of the jurisdiction of the RO as the agency 
of original jurisdiction.  This new evidence was submitted 
after the last supplemental statement of the case was issued 
in December 2007 and as such has not been considered by the 
RO.  As such, the issue must be remanded for initial 
adjudication of that issue by the RO.

The veteran's claim to reopen a claim for entitlement to 
service connection for pes planus must also be remanded.  The 
issue of entitlement to service connection for a foot 
condition was denied by the RO in a January 1984 rating 
decision which was not appealed and became final.  The issue 
must therefore first be reopened before consideration on the 
merits of service connection can take place.  However, proper 
notice of the elements of new and material evidence has not 
been issued to the veteran and as such, this claim must be 
remanded for the issuance of notice according to Kent v. 
Nicholson.

Accordingly, the case is REMANDED for the following action:

1.  Issue the veteran a letter notifying 
him of the reason for the last final 
disallowance of his claim concerning a 
foot condition, to include pes planus.  
Include in that letter the proper standard 
for new and material evidence as of the 
date of his claim in January 2006.

2.  Thereafter, readjudicate the claims on 
appeal, to include consideration of the 
newly submitted private medical records 
regarding a claim concerning residuals of 
a cold injury.  Issue the veteran a 
supplemental statement of the case and 
allow an appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


